 In the Matter of KALIX Al ILLS, INC.andTEXTILE WORKERS OF AMERICA,C. I. O.Case No. 1-R-2405.-Decided June 7, 1945lilr. Edmund JBlake,of Boston,Mass., for theCompany.Mr. Michael Schoonjans,of Lawrence,Mass., forthe Union.illrLours Cokin,of counsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America. C. I. 0.,herein called the Union,alleging that a question affecting commerce hadarisen concerning the representation of employees of Kalix Mills, Inc., Law-rence,Massachusetts,herein called the Company,the National Labor Rela-tions Board provided for an appropriate hearing upon clue notice beforeSamuelG. Zack, Trial Examiner Said hearing was held at Lawrence.Massachusetts, on May 16, 1945. The Company and the Union appeared,participated, and were afforded frill opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issuesThe Trial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKalix hills, Tnc., is a Massachusetts corporation operating a plant atLawrence, Massachusetts, where it isengaged inthe processing of rope,twine, thread, tape. and cloth. All materials processed by the Company areshipped to it from points outside the Commonwealth of Massachusetts After62 N. L R B, No. 28179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocessing the materials, the Company ships the goods to various pointsoutside the Commonwealth of Massachusetts.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliated withtheCongress of IndustrialOrganizations, admitting tomembershipemployees of the Company.III THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collectivebargaining representative of its employees until such time as the Unionis°certified by the Board.A statement of a Field Examiner of the Bard, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees within the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with the parties, that all production and manlte-nance employees of the Company at its Lawrence plant, including straw-bosses,` but excluding temporary construction, office, and clerical employeesand all supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the purposesof collective bargaining. within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,1The report of the Field Examiner shows that the Union submitted 74 authorisation cardsTheieare approximately 126 employees in the appropriate unit2The record indicates that the strawbosscs arc not supervisors within the mc.inmg of the Board'sdefinition of that term. KALIX MILLS, INC.181and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Kalix Mills, Inc., Lawrence,Massachusetts, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Direc-tioni under the direction and supervision of the Regional Director for theFirst Region, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of election, to determine whether or not theydesire to be represented by Textile Workers Union of America, C I. 0., forthe purposes of collective bargaining.